In a claim, inter alia, to recover damages for breach of contract and for a taking of certain real property, the claimants appeal from so much of an order of the Court of Claims (LopezSumma, J.), entered July 31, 2012, as granted those branches of the defendant’s motion which were pursuant to CPLR 3211 to dismiss the second, third, and fourth claims alleging per se, de facto, and regulatory taking of the real property, respectively.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Court of Claims properly granted those branches of the defendant’s motion which were pursuant to CPLR 3211 to dismiss the second, third, and fourth claims alleging per se, de facto, and regulatory taking of the subject real property, respectively, due to the claimants’ failure to comply with Court of Claims Act § 11 (b). Since the statutory requirements of the Court of Claims Act must be strictly construed (see Thomas v State of New York, 57 AD3d 969, 970 [2008]), the failure of the claimants to set forth in the verified claim when the claim arose constituted a jurisdictional defect mandating dismissal (see Prisco v State of New York, 62 AD3d 978, 979 [2009]; Jones v State of New York, 56 AD3d 906 [2008]).
The claimants’ remaining contentions are without merit.
Skelos, J.E, Sgroi, Cohen and LaSalle, JJ., concur.